ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1990-02-28_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE LAND, ISLAND AND
MARITIME FRONTIER DISPUTE

(EL SALVADOR/HONDURAS)

ORDER OF 28 FEBRUARY 1990

APPLICATION FOR PERMISSION TO INTERVENE

1990

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DIFFÉREND FRONTALIER
TERRESTRE, INSULAIRE ET MARITIME

(EL SALVADOR/HONDURAS)

ORDONNANCE DU 28 FÉVRIER 1990
REQUÊTE A FIN D’INTERVENTION
Official citation :

Land, Island and Maritime Frontier Dispute (El Salvador/ Honduras),
Application to Intervene, Order of 28 February 1990,
C.J. Reports 1990, p. 3

Mode officiel de citation:

Différend frontalier terrestre, insulaire et maritime (El Salvador/Honduras),
requête à fin d'intervention, ordonnance du 28 février 1990,
C.LJ. Recueil 1990, p. 3

 

Sales number 57 6
N° de vente :

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1990 1990
28 février
Rôle général
28 février 1990 n°75

AFFAIRE DU DIFFÉREND FRONTALIER
TERRESTRE, INSULAIRE ET MARITIME

(EL SALVADOR/HONDURAS)

ORDONNANCE

REQUÊTE À FIN D’INTERVENTION

Présents: M. Rupa, Président; M. MBAYE, Vice-Président; MM. Lacus,
ELIAS, ODA, AGO, SCHWEBEL, sir Robert JENNINGS, MM. BEpD-
JAOUI, NI, EVENSEN, TARASSOV, GUILLAUME, SHAHABUDDEEN,
PATHAK, juges ; M. VALENCIA-OSPINA, Greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré,

Rend l'ordonnance suivante:

Vu les articles 26, 27, 48 et 62 du Statut de la Cour,

Vu les articles 81, 83, 84, 85 et 90 du Règlement de la Cour,

Vu le compromis conclu le 24 mai 1986 entre la République d’El Salva-
dor et la République du Honduras, visant à soumettre un différend fronta-
lier terrestre, insulaire et maritime entre les deux Etats à une chambre dela
Cour composée de trois membres de la Cour et de deux juges ad hoc,
désignés par les Parties,

Vu l'ordonnance rendue le 8 mai 1987, par laquelle la Cour a décidé
d’accéder à la demande des Gouvernements d’El Salvador et du Hondu-

4
DIFFÉREND (EL SALVADOR/HONDURAS) (ORDONNANCE 28 II 90) 4

ras tendant à ce que soit constituée une chambre de cinq juges pour connai-
tre de l’affaire et a de plus déclaré qu’une chambre — dont elle a indiqué la

composition — était dûment constituée en vertu de ladite ordonnance

pour connaître de l’affaire; et vu l'ordonnance rendue le 13 décembre

1989, à la suite du décès de l’un des juges ad hocsiégeant à la Chambre, par
laquelle la Cour a déclaré que la Chambre était composée comme indiqué

dans cette ordonnance; et

Considérant que, le 17 novembre 1989, la République du Nicaragua a
déposé au Greffe de la Cour une requête à fin d’intervention dans l’af-
faire, indiquant que ladite requête était soumise en vertu de l’article 36,
paragraphe 1, et de l’article 62 du Statut de la Cour;

Considérant que le Gouvernement du Nicaragua soutient que sa
requête à fin d'intervention relève exclusivement de la compétence de la
Cour plénière en matière de procédure, et ce «non seulement parce qu’il
s’agit d’une procédure incidente, mais aussi pour [des] raisons d’élémen-
taire équité ... (le consentement et l'égalité des Etats) »;

Considérant que les Parties ont été avisées par lettre du 14 décembre
1989 que la Cour avait décidé de leur donner la possibilité de lui présenter
leurs observations sur la question ainsi soulevée, celle de savoir s’il doit
être statué sur la requête à fin d'intervention par la Cour plénière ou parla
Chambre, et que la procédure envisagée à l’article 83, paragraphe 1, du
Règlement restait réservée en attendant que la Cour tranche cette question
préliminaire; que de telles observations ont été reçues au Greffe le 12 jan-
vier 1990; que copie de ces observations a été transmise au Nicaragua,
lequel a été informé qu’il pouvait présenter lui-même de nouvelles obser-
vations sur la question; que le Nicaragua a présenté de telles observations
le 1% février 1990; et considérant que la Cour, ayant examiné toutes les
observations qui avaient été présentées, a conclu qu’elle s’était suffisam-
ment renseignée auprès des Etats intéressés, sans qu’il soit nécessaire de
recourir à une procédure orale que le Règlement de la Cour n’exigeait pas
en l'espèce et que ni le Nicaragua ni les Parties n’avaient demandée;

Considérant qu’en vertu de l’article 26, paragraphe 2, du Statut la Cour
a le pouvoir de constituer une chambre pour connaître d’une affaire déter-
minée et, partant, de régler les questions touchant la composition d’une
telle chambre; que le juge du principal est le juge de l’accessoire; qu’une
chambre constituée pour connaître d’une affaire déterminée connaît dès
lors non seulement du fond de l'affaire, mais aussi des procédures inci-
dentes introduites dans cette affaire (voir Différend frontalier, mesures
conservatoires, ordonnance du 10 janvier 1986, C.I.J. Recueil 1986, p. 3;
Elettronica Sicula S.p.A. (ELSI), C.I.J. Recueil 1989, p. 42, par. 49):

Considérant que la règle de droit d’après laquelle «toute intervention
est un incident de procédure » (Haya de la Torre, C.I.J. Recueil 1951, p.76)
s’applique, que l’intervention ait été formée en vertu de l’article 62 ou de
l’article 63 du Statut;
DIFFÉREND (EL SALVADOR/HONDURAS) (ORDONNANCE 28 IT 90) 5

Considérant que la question de l’admission d’une requête à fin d’inter-
vention soumise en vertu de l’article 62 du Statut appelle une décision
judiciaire sur le point de savoir si «un intérêt d’ordre juridique est en
cause» pour l'Etat demandant à intervenir et qu’elle ne peut donc être
tranchée que par l’organe qui sera appelé à rendre la décision sur le fond
de l’affaire;

Considérant au surplus que, lorsqu'un Etat a présenté une requête à fin
d'intervention et qu'aucune décision n’a encore été prise sur sa requête,
«son statut par rapport à l'instance reste à établir» (Plateau continental
(Tunisie/Jamahiriya arabe libyenne), requête à fin d'intervention, arrêt,
C.LJ. Recueil 1981, p. 6, par. 8) et qu’en conséquence un Etat demandant
l’autorisation d'intervenir doit, aux fins de la décision sur le point de
savoir si sa requête doit être admise, accepter telle quelle la situation pro-
cédurale en l'espèce;

Considérant que, dans sa requête à fin d’intervention, le Nicaragua
déclare que:

«Une réponse favorable à la présente requête aura pour consé-
quence pratique une reconstitution de la Chambre par rapport à sa
composition actuelle et le réagencement de la procédure écrite telle
qu’elle a été fixée par l’ordonnance du 27 mai 1987. Mon gouverne-
ment est certes tenu de prendre toutes les dispositions possibles pour
protéger ses intérêts juridiques, mais il est soucieux de procéder dans
un esprit de bonne volonté et de coopération face à une procédure
qui a déjà été engagée. En conséquence mon gouvernement entend
proposer non pas de reconstituer sans autre la Chambre et le fonde-
ment de sa compétence, mais uniquement d’opérer les modifications
strictement nécessaires pour maintenir les normes minimales d’effi-
cacité et d'équité procédurale » (par. 23),

et que:

«Subsidiairement le Nicaragua demandera que, pour [des] raisons
d’élémentaire équité ... la Cour exclue de toute façon du mandat de la
Chambre tous pouvoirs de détermination de la situation juridique
des espaces maritimes situés à l’intérieur du golfe de Fonseca ainsi
que dans l’océan Pacifique et qu’en fait elle limite le mandat de la
Chambre aux aspects de la frontière terrestre qui sont en litige entre
El Salvador et le Honduras » (par. 24);

Considérant, en premier lieu, que, si le Nicaragua évoque ainsi cer-
taines questions concernant la composition de la Chambre, il ne le fait que
pour le cas où une réponse favorable serait apportée à sa requête à fin
d'intervention; en second lieu, que, si le Nicaragua envisage une limita-
tion du mandat de la Chambre, il ne formule une telle demande que « sub-
sidiairement »; qu’ainsi la Cour n’est appelée à se prononcer sur aucune
de ces questions;

Considérant que la mention dans la requête de ces questions, qui ne

6
DIFFÉREND (EL SALVADOR/HONDURAS) (ORDONNANCE 28 II 90) 6

sauraient donc être examinées avant la décision sur le point de savoir si la
requête à fin d'intervention doit être admise, ne peut amener la Cour à se
prononcer à la place de la Chambre sur la question préalable de l’admis-
sion de la requête;

La CoUR,
par douze voix contre trois,

Dit qu’il appartient à la Chambre constituée pour connaître de la pré-
sente affaire de décider de l'admission de la requête à fin d’intervention en
vertu de l’article 62 du Statut, introduite par la République du Nicaragua
le 17 novembre 1989.

POUR : M. Ruda, Président ; M. Mbaye, Vice-Président; MM. Lachs, Oda, Ago,
Schwebel, sir Robert Jennings, MM. Bedjaoui, Ni, Evensen, Guillaume et
Pathak, juges ;

CONTRE: MM. Elias, Tarassov et Shahabuddeen, juges.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le vingt-huit février mil neuf cent quatre-vingt-dix, en
quatre exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement d’El Salvador,
au Gouvernement du Honduras et au Gouvernement du Nicaragua.

Le Président,
(Signé) José Maria RUDA.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.

M. Opa, juge, joint une déclaration à l’ordonnance.

MM. E tas, TARASSOV et SHAHABUDDEEN, juges, joignent à l’ordon-
nance les exposés de leur opinion dissidente.

(Paraphé) J.M.R.
(Paraphé) E.V.O.
